Spopitord, J.
The plaintiff sues the defendants upon an attachment bond for damages alleged to have been sustained by reason of the wrongful suing out of an attachment process.
The attachment was dissolved, the plaintiffs therein having failed to sustain their averment that the defendant in attachment (the present plaintiff) was about to leave the State permanently.
*441There was judgment in the present suit, in pursuance of a verdict, for three dollars damages and costs.
It being shown that the attachment wrongfully issued, the party whose property was improperly attached is entitled to recover the actual damages proven.
He has shown that the services of an Attorney, in dissolving the attachment, caused him an expense of one hundred dollars. This should be added to the sum awarded by the jury. Littlejohn v. Wilcox, 2 An., 620; Penny v. Taylor, 5 An. 714.
The want of amicable demand was pleaded in limine litis; but the demand was resisted. There is no occasion, therefore, to charge the plaintiff with costs. It is, therefore, ordered and decreed, that the judgment of the District Court be avoided and reversed, and that there be judgment for the plaintiff against the defendants in solido for the sum of one hundred and three dollars, and the costs of suit in both courts.